          Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 1 of 47




                                                 January 21, 2021


VIA ECF
PURSUANT TO SECTION 4(c) OF THE
COURT’S STANDING ORDER RE CIVIL CASES

The Honorable Virginia K. DeMarchi
United States District Court for the Northern District of California
San Jose Courthouse, Courtroom 2 – 5th Floor
280 South 1st Street
San Jose, CA 95113

         Re:      Joint Discovery Letter Brief re Motion to Quash Celestron Acquisition
                  LLC’s Subpoena – Spectrum Scientifics, LLC et. al. v. Celestron Acquisition,
                  LLC et. al. (5:20-cv-03642-EJD)

Your Honor:

       Non-party Optronic Technologies, Inc. (“Orion”) and Defendant Celestron Acquisition
LLC (“Celestron”) respectfully submit this discovery letter brief pursuant to Section 4(c) of the
Court’s Standing Order for Civil Cases. Discovery cut-off dates for fact and expert discovery
have not yet been set. Lead counsel for both parties met and conferred on January 11, 2020 via
telephone conference. Timothy Flaherty participated in the conference on behalf of Orion and
Christopher Frost and Amber Henry participated on behalf of Celestron.

                                          STATEMENT OF ISSUE

        On November 13, 2020, Celestron served a subpoena on non-party Orion. Orion objected
that the subpoena is overbroad and violates Federal Rule of Civil Procedure 45(d)(3)(A), which
imposes an affirmative duty on parties to “take reasonable steps to avoid imposing undue burden
or expense on a person subject to the subpoena.” On that basis, Orion demanded that Celestron
withdraw the subpoena. Celestron declined for the reasons it states below, prompting this motion
to quash.

                                              ORION’S POSITION

       Orion respectfully requests an order quashing Celestron’s facially overbroad Subpoena
and issuing sanctions for Celestron’s failure to comply with the Federal Rules of Civil
Procedure.1

       The Court “must quash or modify a subpoena that . . . subjects a person to undue
burden.” Fed. R. Civ. P. 45(d)(3)(A). The Rules also impose on Celestron and its counsel an
affirmative duty to “take reasonable steps to avoid imposing undue burden or expense on a
1
 Celestron substantially mischaracterizes the parties’ meet and confer efforts. Orion is willing to submit the
correspondence record demonstrating the falsity of Celestron’s assertions.


                                                         -1-
ClarkHill\63716\417285\261842360.v1-1/26/21
          Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 2 of 47




person subject to the subpoena.” Fed. R. Civ. P. 45(d)(1). The Court “must enforce this duty
and impose an appropriate sanction—which may include . . . reasonable attorney’s fees—on a
party or attorney who fails to comply.” Id.

        Far from taking reasonable steps to avoid imposing undue burden or expense on Orion,
Celestron has done the opposite—its subpoena appears crafted and designed to maximize burden
on Orion in apparent retaliation for Orion’s prevailing in the Orion Action, which exposed
aspects of Celestron’s relationship with a telescope manufacturer now found to have violated
antitrust laws. In specific, Celestron seeks virtually every communication, document, and scrap
of data in Orion’s possession; it demands production despite Orion’s explanations of the burden
and expense involved; and it flatly refuses to advance any reimbursement of the significant fees
and costs Orion will incur in doing so.

         First, Celestron’s subpoena is massively overbroad on its face. For example, Celestron
demands that Orion produce not only the actual fact and expert discovery from the Orion Action,
but also all documents that “relate to” that discovery. See Attachment A at 4 (RFPs 1 and 2).
These requests would require Orion and its litigation counsel from the Orion Action to review all
of its internal correspondence, memoranda, and data to identify all materials with any connection
to discovery in the Orion Action, and then to further review those materials for privilege, work
product, and other issues. These requests alone would impose on Orion hundreds of thousands
of dollars in expenses.

        Celestron also demands categories of documents that would require Orion to produce
virtually every document related to its business operations. For example, RFP 8 requests all
documents and communications between Orion and anyone else relating to any telescope
products Orion purchased that were manufactured, supplied, or distributed by any defendant in
this action since January 1, 2010. Attachment A at 5. Conversely, RFP 9 requests the same
material for telescope products Orion purchased that were not manufactured, supplied, or
distributed by any defendant. Id. These two RFPs require Orion to produce all documents and
communications with anyone else relating to any telescope products Orion purchased from
anyone since January 1, 2010. RFPs 10 and 11 in turn request the same materials for telescope-
related products that Orion sold rather than purchased. Id. at 5–6. Together, RFPs 8–11
effectively seek production of literally every document and communication relating to all
telescope products that were in Orion’s possession in the past eleven years.

        In the same vein, RFPs 14 and 15 request all documents relating to any manufacturer or
seller of telescopes that Orion purchased, RFP 19 requests documents that identify all of Orion’s
customers, RFP 20 requests documents relating to Orion’s entire inventory of telescopes, and
RFP 22 requests documents that identify Orion’s profit margin, all for the past eleven years. Id.
at 6–7. And some of Celestron’s requests are not limited to any time period. See, e.g., id. at 5–7
(RFPs 6, 13, 18, 25). The scope and invasiveness of these requests exceeds any reasonable
proportionality given Orion’s status as a non-party, especially when Orion is a Celestron
competitor.

      Second, Celestron requests documents not relevant to any claim or defense and therefore
impose a burden that is “by definition ‘undue.’” Unsworth v. Musk, No. 19-mc-80224-JSC,


                                               -2-
ClarkHill\63716\417285\261842360.v1-1/26/21
          Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 3 of 47




2019 WL 5550060, at *5–6 (N.D. Cal. Oct. 28, 2019) (quoting Compaq Comput. Corp. v.
Packard Bell Elecs., Inc., 163 F.R.D. 329, 335 (N.D. Cal. 1995)). For instance, Celestron
requests all documents relating to Orion’s “website postings, public comments, or media
interviews concerning any” of the defendants. Attachment A at 7. Orion’s public statements
regarding the defendants (if any) are not relevant to any claim or defense in this litigation—
Celestron cannot elucidate any legitimate justification for imposing discovery expenses on Orion
to collect and produce evidence of it exercising its First Amendment rights. This request (and
the Subpoena itself) is nothing more than a strategic act to punish Orion for asserting its rights in
court and prevailing against bad actors in the U.S. telescope market who engaged in illegal
anticompetitive conduct and implicates the same concerns that animate anti-SLAPP statutes.
The Court should not condone such misuse of discovery.

        Third, Celestron demands materials that are not discoverable even from parties, let alone
non-parties like Orion. “The Ninth Circuit has long held that nonparties subject to discovery
requests deserve extra protection from the courts.” Free Stream Media Corp. v. Alphonso Inc.,
No. 17-cv-02107-RS, 2017 WL 6209309, at *3 (N.D. Cal. Dec. 8, 2017) (citing United States v.
C.B.S., Inc., 666 F.2d 364, 371–72 (9th Cir. 1982) (“Nonparty witnesses are powerless to control
the scope of litigation and discovery, and should not be forced to subsidize an unreasonable share
of the costs of a litigation to which they are not a party”)).

        Rule 26(b)(2)(B) expressly relieves even parties to a litigation of any obligation to
produce “electronically stored information from sources that the party identifies as not
reasonably accessible because of undue burden or cost.” Yet Celestron’s demand for
“DOCUMENTS” requires Orion produce data that, by Celestron’s own terms, are not in a
reasonably accessible format and instead purport to require Orion to use “detection devices” to
“translate[ the data] . . . into reasonable usable form.” Attachment A at 2.

        Complying with Celestron’s subpoena would require Orion to expend hundreds of
thousands of dollars. Court regularly hold that subpoenas like Celestron’s are overbroad, impose
undue burdens, and cannot be enforced. See Mattel, Inc. v. Walking Mountain Prods., 353 F.3d
792, 813 (9th Cir. 2003) (affirming order quashing third-party subpoena and imposing sanctions
under present Rule 45(d)(1)); Free Stream, 2017 WL 6209309, at *6 (granting motion to quash
third-party subpoena because of “the scope and breadth of the discovery requests” and where
third-party “assert[ed] that its document production in response . . . exceeded $50,000”).

        Fourth, Orion twice offered (in a December 18, 2020 letter and during the January 11,
2021 meet and confer) to produce all documents that Celestron is even arguably entitled to—
namely, documents and records that were actually produced or exchanged by parties or third
parties in the Orion Action—if Celestron agreed to reimburse the significant fees and costs Orion
will incur in doing so, and to provide a retainer against that amount. Celestron did not agree,
despite the fact that Orion is entitled as of right to reimbursement of these significant expenses
under the Federal Rules. See Fed. R. Civ. P. 45(d)(2)(B)(ii); Legal Voice v. Stormans Inc., 738
F.3d 1178, 1184 (9th Cir. 2013) (holding that $20,000 was a “significant cost” incurred




                                                 -3-
ClarkHill\63716\417285\261842360.v1-1/26/21
          Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 4 of 47




responding to a subpoena and reversing as abuse of discretion the district court’s refusal to award
those fees and costs under Rule 45(d)).2

        Finally, the Court should require Celestron to reimburse Orion for its costs and fees
expended responding to the subpoena in light of its failure to comply with Rule 45(d)(1) or, in
the alternative, grant Orion leave to move for sanctions to recover its fees and costs incurred in
connection with this subpoena. See, e.g., Beaver Cnty. Employee’s Ret. Fund v. Tile Shop
Holdings, Inc., No.16-mc-80076-JSC, 2016 WL 7212308, at *4 (N.D. Cal. Dec. 13, 2016)
(issuing sanctions and awarding fees and costs incurred in defending against a motion to compel
enforcement of third-party subpoenas that were “overbroad and sought irrelevant information,”
and “issued for an improper purpose”).

       When Orion raised these issues with Celestron during the meet and confer, Celestron
refused to withdraw its subpoena and refused to accept Orion’s offer to produce discovery
exchanged in the Orion Action provided that Celestron would reimburse Orion.

       Orion therefore respectfully requests an order quashing Celestron’s subpoena and
sanctioning Celestron for its failure to comply with Rule 45(d)(1) or, in the alternative, grant
Orion leave to move for sanctions to recover its fees and costs incurred in connection with this
subpoena.

                                        DEFENDANT’S POSITION

        Orion’s Motion is unmerited and dishonest. On January 11, counsel for Celestron and
Orion met and conferred concerning the subject subpoena. After some discussion, the parties
agreed to continue the meet and confer so the parties could discuss their positions with their
clients and reconvene. Celestron believed that by the end of the parties’ call, the parties were
making good progress. Then with no notice, Orion’s counsel sent an email unilaterally declaring
an “impasse” and providing its portion of this letter brief. Simply put, the parties were in the
middle of discussions when Orion’s counsel pulled the proverbial plug and cried foul.

        Orion’s portion of the letter brief is not accurate. For instance, Orion claims that
Celestron refused any payment of expenses. Not true. Celestron asked for a basis for the
$75,000 demand Orion made. When Orion’s counsel admitted he had no idea what documents
his client has or the actual expense it would take to produce such documents, the parties agreed
to table that discussion until Orion’s counsel could get better information—information Orion’s
counsel never provided before serving this brief.


2
  Celestron does not address any of the authorities cited by Orion, thus conceding that Orion is entitled to
reimbursement.

Celestron intentionally ignores that the $75,000 Orion seeks is a retainer, which is necessary because Celestron has
repeatedly refused to pay Orion assets to which it is due—including when it defrauded this Court by smuggling $4.2
million of Ningbo Sunny receivables out of the U.S., despite actual knowledge of Orion’s judgment against Ningbo
Sunny.
Orion will be satisfied if the $75,000 were escrowed with the Court pending approval of Orion’s compliance
expenses.


                                                          -4-
ClarkHill\63716\417285\261842360.v1-1/26/21
          Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 5 of 47




        Information relating to Orion is relevant to the issues in this litigation, largely because
Plaintiffs and their counsel put Orion squarely at issue. Orion does not claim otherwise in its
objections. Nor can it, given Orion and the Orion Litigation are repeatedly referenced in this
Complaint (four mentions) and the coordinated IPP Complaint (27 mentions). The Complaint in
this action even references Orion documents at Paragraphs 5 and 81. See, e.g., ¶81 (“Documents
and testimony from the Orion Litigation reveal….”). Yet Plaintiffs claim that the documents
from the Orion Litigation are not in “their” possession (even though the documents are in
Plaintiff counsel’s office), leaving Celestron no choice but to either subpoena the documents
from Orion, as it has done, or serve a subpoena on current counsel.

       Plaintiffs have even served discovery relating to Orion. In their first set of RFPs to
Celestron, Plaintiffs served seven separate requests concerning Orion, communications
concerning Orion, the Orion Litigation, credit terms to Orion, and Orion’s credit line. Clearly
everyone—except apparently Orion—understands the relevance of Orion documents.

        Documents concerning Orion are also relevant because Orion’s favorable supply
agreement disproves Plaintiffs’ theory that Defendants have fixed supracompetitive prices that
are not available to competitors. Prior to Celestron’s service of this subpoena, even the IPP
Plaintiffs in the coordinated action have served (or are attempting to serve) a subpoena on Orion
seeking many of the exact same documents that Celestron seeks here.

        Against this backdrop, it is remarkable that Orion seeks to quash the entire subpoena,
without even giving the parties the chance to complete a meet and confer and see if they can
reach agreement and narrow categories where appropriate. The demand that, instead, Celestron
start over and serve an entirely new subpoena, under threat of sanctions, is neither appropriate
nor in good faith.

       RFP Nos 1 and 2 ask for files from the Orion Litigation—files even Plaintiffs will want
and that are already housed at DPP counsel’s office. Thus, it is impossible to imagine how
producing such records could conceivably cost $75,000. If Plaintiffs are concerned that the
requests also ask for documents “relating to,” Celestron will agree to remove those words, and
Orion simply produce the files from the Orion Litigation itself. Celestron’s counsel could have
made that offer had Orion not terminated the meet and confer.

        Orion raises no issue in this Motion with the following requests:

       RFP No. 3 requests documents introduced in the Orion Litigation—which Plaintiffs have
made relevant and will want themselves, and which are again in Plaintiff counsel’s possession.
Orion’s counsel had even agreed at the meet and confer that he could produce those documents
that were entered into evidence at the trial in the Orion Litigation—a fact that was left out of
Orion’s portion of this letter brief.

        RFP Nos. 4-5 ask for Orion’s supply agreements. These are critical because those supply
agreements have especially favorable terms (even a most favored nation provision) and are
therefore relevant to refute the claim that Defendants manipulated the market to the detriment of
competitors and based on allegedly more favorable terms than competitors.


                                                -5-
ClarkHill\63716\417285\261842360.v1-1/26/21
          Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 6 of 47




         RFP No. 7 requests communications between Orion and Plaintiffs discussing the Orion
Litigation. These documents are relevant to: (i) the timing of Plaintiffs’ knowledge in light of
their fraudulent concealment argument; and (ii) Plaintiffs’ own claim that they only knew of the
alleged wrongdoing because of the Orion Litigation.

       RFP Nos. 16-17 seek documents sufficient to identify the amount and price of product
Orion purchased from defendants from 2010 to the present. These documents are relevant to the
claim that product was not available outside of or supracompetitively priced for Defendants.

      RFP No. 21 asks for price lists for product sold that was manufactured or distributed by
Defendants, which is relevant again to availability and pricing among competitors).

        RFP Nos. 23-24 seek communications from 2005 to the present between Orion and any
Plaintiff concerning alleged anticompetitive activity by Defendants (or Ningbo Sunny’s purchase
of Meade), which are relevant to Plaintiffs’ knowledge during the time it alleges that fraudulent
concealment prevented Plaintiffs from timely filing their stale claims.

         The fact that Orion raised no objection in its Motion to any of these categories itself
justifies denying the Motion.

        Plaintiffs’ only objections to RFP Nos. 6, 13, and 18 is that they are overbroad as to time.
Nonsense. They are self-limiting (such as RFP No. 6 concerning communications regarding
defendants), but Celestron will agree to limit the requests to 2005 to the present—the time period
prescribed by Plaintiffs in the operative complaint.

        RFP Nos. 8-11 regard telescopes purchased and sold by Orion since 2010. This sales
data, which even Plaintiffs have agreed to produce for their own purchases and sales, relates to
the issue of whether competition has been harmed, and also whether Defendants have utilized
supracompetitive pricing.

        RFP Nos. 14 and 15 request all documents identifying or relating to any manufacturer or
seller of telescopes from whom Orion purchased—an issue that relates to availability and
competition. Celestron is willing to limit these to documents “identifying.”

        RFP No. 19 requests documents “sufficient to identify” Orion’s customers from 2010 to
the present. This is not overbroad or burdensome. It ought to be a simple effort of a printout. It
is relevant because, among other things: (i) those customers are IPP class members; (ii) it relates
to sales by competitors, which Plaintiffs allege have been harmed; and (iii) Plaintiffs have asked
for the exact same information from Celestron, but for a longer period of time.

        RFP No. 20 requests documents relating to Orion’s inventory of telescopes, and RFP No.
22 requests documents that identify Orion’s profit margin from 2010 to the present. These
requests relate to Plaintiffs’ claims of favorable availability and supracompetivity to defendants
and claims that competitors have been harmed. Again, the evidence will show that Orion




                                                 -6-
ClarkHill\63716\417285\261842360.v1-1/26/21
          Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 7 of 47




received “most favored nation” terms—undercutting the claim that Defendants favored their own
and harmed competition.

       RFP No. 25 asks for website posts or public comments about Defendants. These
documents relate to Plaintiffs’ knowledge of the alleged wrongdoing (or availability of access to
information detailing such alleged wrongdoing)—which Orion repeatedly posted on its website.3

         Again, Plaintiffs made Orion and the Orion Litigation relevant. Any burden is a
necessary function of litigation, and any expense can be discussed when Orion’s counsel actually
understands what documents its client has, and has a legitimate figure, not the $75,000 he made
up. Needless to say, sanctions are not warranted. Celestron only seeks the records it reasonably
needs to defend itself, from the only apparent available source of the Orion records.

                                              HEARING REQUEST

         Orion and Celestron both request a hearing.


                                                       Respectfully submitted,

                                                       /s/ Timothy M. Flaherty
                                                       Counsel for Non-Party
                                                       Optronic Technologies, Inc.



                                                ATTESTATION

         Pursuant to Civil Local Rule 5-1(i)(3), I, Timothy Flaherty, attest that all signatories
listed, and on whose behalf the filing is submitted, concur in the filing’s content and have
authorized the filing.

                                                       /s/ Timothy M. Flaherty




3
 Celestron is also substantially concerned that this litigation has been spearheaded by Orion and, like Orion’s
website, is being used to foster anti-Chinese rhetoric and prejudices. For instance, Orion posted the following to its
website:
         Foreign manufacturers, particularly those in China, have begun to hijack American brands, while
         breaking US and EU antitrust laws established to preserve competition.
         ***
         Chinese manufacturers have learned that it is good to dominate both sides of commerce: both the
         supply of goods and their sale to consumers.
         ***
         Orion is a 100% American-owned, California-based and Employee-owned Company. Defendant's
         actions were viewed as an existential threat to Orion and could not be ignored.


                                                         -7-
ClarkHill\63716\417285\261842360.v1-1/26/21
Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 8 of 47
Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 9 of 47
Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 10 of 47
Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 11 of 47
Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 12 of 47
Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 13 of 47
Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 14 of 47
Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 15 of 47
Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 16 of 47
Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 17 of 47
           Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 18 of 47




 1       Timothy M. Flaherty, Esq., SBN 99666
         CLARK HILL LLP
 2       One Embarcadero Center, Suite 400
         San Francisco, CA 94111
 3       Telephone:    (415) 984-8500
         Facsimile:    (415) 984-8599
 4       tflaherty@ClarkHill.com
 5       Attorneys for Non-Party
         Optronic Technologies, Inc.
 6

 7
                                           UNITED STATES DISTRICT COURT
 8
                                        NORTHERN DISTRICT OF CALIFORNIA
 9
                                                        SAN JOSE DIVISION
10

11       SPECTRUM SCIENTIFICS LLC, RADIO                       Case No. 5:20-cv-03642-EJD
         CITY, INC., and those similarly situated,
12
                                                               NON-PARTY OPTRONIC
                                          Plaintiffs,          TECHNOLOGIES, INC.’S OBJECTION
13
                                                               AND RESPONSE TO DEFENDANT
                v.                                             CELESTRON ACQUISITION, LLC’S
14
                                                               SUBPOENA
         CELESTRON ACQUISITION, LLC,
15       SYNTA CANADA INT’L ENTERPRISES
         LTD., SKY-WATCHER USA, SKY-
16       WATCHER CANADA, SW TECHNOLOGY                         CLASS ACTION
         CORP., OLIVON USA, LLC, COREY LEE,
17       SYLVIA SHEN, JEAN SHEN, JOSEPH                        JURY TRIAL DEMANDED
         LUPICA, DAVE ANDERSON, LAURENCE
18       HUEN; and DOES 1-50,
19                                        Defendants.
20

21                                     INSTRUCTIONS AND DEFINITIONS
22             Non-Party Optronic Technologies, Inc. (“Orion”) objects to all of the instructions and
23 definitions in Attachment A to Defendant Celestron Acquisition, LLC’s (“Celestron”) subpoena1 to

24 the extent they purport to impose any duty or obligation on Orion beyond those specifically

25 imposed and set forth in the Federal Rules of Civil Procedure. The subpoena and Orion’s response
26

27
     1
28       Attachment A is cited herein as (“Attach.”).
         NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                   ACQUISITION, LLC’S SUBPOENA
                                                  1
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 19 of 47




 1 thereto is governed by Rule 45, and Orion rejects and will not comply with any instruction that

 2 contravenes or exceeds the requirements of that Rule.

 3           Orion also objects to the definitions of “plaintiffs” and “defendants” in the subpoena, which

 4 do not name the persons or entities that populate these categories. The requests that incorporate

 5 these definitions are therefore incomplete and incurably vague. The definitions are further

 6 objectionable because they purport to include a host of other persons besides the actual persons or

 7 entities that (presumably) are plaintiffs and defendants, such as former employees, attorneys, and

 8 the like. If ordered to respond to any request, Orion’s responses will be limited to the actual parties

 9 once known.

10           Orion further objects to the definition of “you” and “your” set forth in the subpoena. The

11 definitions improperly include persons not under Orion’s control, such as former employees. The

12 definition also improperly purports to include Orion’s counsel, which is unduly burdensome and

13 harassing and intended to drive up Orion’s costs even further. Orion’s response, if ordered by the

14 Court, will not include these persons, but rather will be limited to Orion’s principals, employees,

15 and independent contractors.

16           Orion further objects to the definitions of “communications” and “documents” to the extent

17 they exceed the definition of writings as set forth in Rule 34 of the Federal Rules of Civil

18 Procedure. Orion’s response, if ordered, will be limited to the definition set forth in Rule 34.

19                                                  RESPONSES

20 REQUEST FOR PRODUCTION NO. 1:

21           All DOCUMENTS RELATING TO any fact discovery, including but not limited to,

22 discovery responses, deposition transcripts, and documents produced by the parties, and

23 documents produced by third parties in response to subpoenas, conducted in the following

24 litigation: Optronic Techs., Inc. v. Ningbo Sunny Elec. Co., Ltd., No 5:16-cv-06370-EJD (N.D.

25 Cal. Nov. 1, 2016).

26

27 / / /

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               2
     ClarkHill\63716\417285\261530942.v1-12/18/20
          Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 20 of 47




 1 RESPONSE TO REQUEST FOR PRODUCTION NO. 1:

 2            Orion objects to this request on the grounds that Celestron and its counsel have failed to

 3 comply with their duty, imposed by Rule 45(d)(1), “to take reasonable steps to avoid imposing

 4 undue burden or expense on a person subject to [a] subpoena.”

 5            Here, Celestron has requested “all” documents that simply “relate to” fact discovery in

 6 Orion’s four-year long antitrust suit against Ningbo Sunny.2 If that were not overbroad enough,

 7 Celestron has defined “documents” so broadly that it purports to include data that is not even

 8 presently stored in a reasonably accessible format; rather, Celestron demands that Orion use

 9 “detection devices” to “translate” such data “into reasonably useable form.” (Attach. 2:6-8). Such

10 material is not discoverable from parties under Rule 26(b)(2)(B), let alone from non-parties like

11 Orion.

12            The scope and invasiveness of Celestron’s request exceeds any reasonable proportionality

13 given Orion’s status as a non-party. On its face, the request purports to require Orion (and

14 realistically, Orion’s litigation counsel in the Orion Action) to review at Orion’s expense all of its

15 internal correspondence, memoranda, and data (including any that is not presently accessible)

16 relating to a four-year antitrust suit for privilege, work product, and a host of other issues. Such a

17 review will easily run into the hundreds of thousands of dollars. Rule 45(d)(i) and its companion

18 Rule 45(d)(2)(B)(ii) exist to protect non-parties from this kind of abusive third-party discovery and

19 the significant costs it imposes.

20            In sum, Celestron’s request is vastly overbroad, unduly burdensome, and a clear abuse of

21 the Rule 45 subpoena power intended to harass Orion. Orion is not a party to this suit and

22 Celestron’s attempt to use this subpoena to inflict costs upon its competitor violates its duties under

23 Rule 45(d)(1).

24            For the foregoing reasons, Orion will not produce documents responsive to the request as

25 drafted. Rather, Orion will only produce documents actually produced by parties or third parties in

26

27   2
    Optronic Techs., Inc. v. Ningbo Sunny Elec. Co., Ltd., No 5:16-cv-06370-EJD (N.D.
28 Cal. Nov. 1, 2016) (the “Orion Action”).
         NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                   ACQUISITION, LLC’S SUBPOENA
                                                  3
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 21 of 47




 1 the Orion Action, and only after Celestron confirms in writing and issues an advance to reimburse

 2 the significant fees and costs Orion will incur responding to Celestron’s subpoena, as required by to

 3 Rule 45(d)(1) and Rule 45(d)(2)(B)(ii). See Legal Voice v. Stormans Inc., 738 F.3d 1178, 1184 (9th

 4 Cir. 2013) (holding that $20,000 was a “significant cost” incurred responding to a subpoena and

 5 reversing as abuse of discretion failure to award those fees and costs pursuant to Rule 45(d)).

 6 REQUEST FOR PRODUCTION NO. 2:

 7           All DOCUMENTS RELATING TO any expert discovery, including but not limited to,

 8 expert disclosures, expert reports, discovery responses, deposition transcripts, and documents

 9 produced by the parties or their respective experts, conducted in the following litigation: Optronic

10 Techs., Inc. v. Ningbo Sunny Elec. Co., Ltd., No 5: 16-cv-06370-EJD (N.D. Cal. Nov. 1, 2016).

11 RESPONSE TO REQUEST FOR PRODUCTION NO. 2:

12           Orion objects to this request on the grounds that Celestron and its counsel have failed to

13 comply with their duty, imposed by Rule 45(d)(1), “to take reasonable steps to avoid imposing

14 undue burden or expense on a person subject to [a] subpoena.”

15           Here, Celestron has requested “all” documents that simply “relate to” expert discovery in

16 Orion’s four-year long antitrust suit against Ningbo Sunny. If that were not overbroad enough,

17 Celestron has defined “documents” so broadly that it purports to include data that is not even

18 presently stored in a reasonably accessible format; rather, Celestron demands that Orion use

19 “detection devices” to “translate” such data “into reasonably useable form.” (Attach. 2:6-8). Such

20 material is not discoverable from parties under Rule 26(b)(2)(B), let alone from non-parties like

21 Orion.

22           The scope and invasiveness of Celestron’s request exceeds any reasonable proportionality

23 given Orion’s status as a non-party. On its face, the request purports to require Orion (and

24 realistically, Orion’s litigation counsel in the Orion Action) to review at Orion’s expense all of its

25 internal correspondence, memoranda, and data (including any that is not presently accessible)

26 relating to a four-year antitrust suit for privilege, work product, and a host of other issues. Such a

27 review will easily run into the hundreds of thousands of dollars. Rule 45(d)(i) and its companion

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               4
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 22 of 47




 1 Rule 45(d)(2)(B)(ii) exist to protect non-parties from this kind of abusive third-party discovery and

 2 the significant costs it imposes.

 3           In sum, Celestron’s request is vastly overbroad, unduly burdensome, and a clear abuse of

 4 the Rule 45 subpoena power intended to harass Orion. Orion is not a party to this suit and

 5 Celestron’s attempt to use this subpoena to inflict costs upon its competitor violates its duties under

 6 Rule 45(d)(1).

 7           For the foregoing reasons, Orion will not produce documents responsive to the request as

 8 drafted. Rather, Orion will only produce documents actually produced by parties or third parties in

 9 the Orion Action, and only after Celestron confirms in writing and issues an advance to reimburse

10 the significant fees and costs Orion has and will incur responding to Celestron’s subpoena, as

11 required by to Rule 45(d)(1) and Rule 45(d)(2)(B)(ii). See Legal Voice v. Stormans Inc., 738 F.3d

12 1178, 1184 (9th Cir. 2013) (holding that $20,000 was a “significant cost” incurred responding to a

13 subpoena and reversing as abuse of discretion failure to award those fees and costs pursuant to Rule

14 45(d)).

15 REQUEST FOR PRODUCTION NO. 3:

16           All DOCUMENTS offered, marked, or introduced at the trial conducted in the following

17 litigation: Optronic Techs., Inc. v. Ningbo Sunny Elec. Co., Ltd., No 5:16-cv-06370-EJD (N.D.

18 Cal. Nov. 1, 2016).

19 RESPONSE TO REQUEST FOR PRODUCTION NO. 3:

20           Orion objects to this request on the grounds that Celestron and its counsel have failed to

21 comply with their duty, imposed by Rule 45(d)(1), “to take reasonable steps to avoid imposing

22 undue burden or expense on a person subject to [a] subpoena.”

23           Here, Celestron has requested “all” documents that were “offered, marked, or introduced” at

24 trial in the Orion Action. It is not clear what Celestron means by this. If Celestron is referring to

25 exhibits that were admitted into evidence in the Orion Action trial, those exhibits are available to

26 the public through the Clerk of this Court and Celestron should obtain them there rather than harass

27 Orion.

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               5
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 23 of 47




 1           To the extent that Celestron means any document referenced in the trial transcript of the

 2 Orion Action—which ran for six weeks and exceeds 3000 pages—the scope and invasiveness of

 3 Celestron’s request exceeds any reasonable proportionality given Orion’s status as a non-party. So

 4 construed, the request purports to require Orion (and realistically, Orion’s litigation counsel in the

 5 Orion Action) to review the entirety of the Orion Action trial transcript, attempt to discern which

 6 document is referenced, and then produce it. Such a review will easily run into the hundreds of

 7 thousands of dollars. The request is also duplicative, given that Orion has already indicated that it

 8 would produce documents actually produced by the parties and non-parties to the Orion Action

 9 (after Celestron agrees in writing and advances Orion’s significant costs to do so).

10           In sum, Orion is not a party to this suit. Rule 45(d)(i) and its companion Rule

11 45(d)(2)(B)(ii) exist to protect non-parties from this kind of abusive third-party discovery and the

12 significant costs it imposes.

13           For the foregoing reasons, Orion will not search for or produce documents responsive to the

14 request, and expressly reserves the right to seeks its fees and costs incurred responding to the

15 subpoena pursuant to Rule 45(d).

16 REQUEST FOR PRODUCTION NO. 4:

17           All of YOUR supply agreements with any DEFENDANT from January 1, 2010 to present.

18 RESPONSE TO REQUEST FOR PRODUCTION NO. 4:

19           Orion objects to this request on the grounds that Celestron and its counsel have failed to

20 comply with their duty, imposed by Rule 45(d)(1), “to take reasonable steps to avoid imposing

21 undue burden or expense on a person subject to [a] subpoena.” Orion also objects to the term

22 “supply agreement” as vague and ambiguous and construes the term to mean a written contract

23 signed by Orion and a manufacturer governing the terms upon which the manufacturer will supply

24 product to Orion for a specified period of time.

25           Here, Celestron has requested “all” supply agreements with any Defendant in a period

26 spanning ten years. But since Celestron’s counsel represents all but one of the Defendants in this

27 case—Ningbo Sunny, with whom Orion has not done business with since 2016 and with whom

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               6
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 24 of 47




 1 Orion has never had a supply agreement—Celestron cannot show any need to take this discovery

 2 from a third party. To the extent any such agreements exist, Celestron and its counsel already

 3 possess them.

 4           Moreover, the request is hopelessly overbroad and unduly burdensome because it is

 5 untethered to any subject matter and seeks materials irrelevant to Celestron’s defense to the price-

 6 fixing, market division, and monopolization claims asserted against it. Celestron is not entitled to

 7 all of Orion’s supply agreements regarding any product Orion purchases simply because Celestron

 8 has been sued for conspiring with its competitors. We are unaware of any case in which a

 9 defendant to an antitrust suit has sought such broad third-party discovery against its competitors,

10 nor any legal basis for Celestron to do so here.

11           Accordingly, the only purpose in propounding this discovery is to harass and retaliate

12 against Orion for its successful efforts to enforce this Court’s judgment against Celestron’s and

13 Ningbo Sunny’s attempt to avoid the judgment by shipping through a straw third party, ViewWay.

14 But Orion is not a party to this suit, and Rule 45(d)(i) and its companion Rule 45(d)(2)(B)(ii) exist

15 to protect non-parties from this kind of abusive third-party discovery and the significant costs it

16 imposes.

17           For the foregoing reasons, Orion will not produce documents responsive to the request, and

18 expressly reserves the right to seeks its fees and costs incurred responding to the subpoena pursuant

19 to Rule 45(d).

20 REQUEST FOR PRODUCTION NO. 5:

21           All of YOUR supply agreements with any telescope manufacturer, trading company,

22 distributor, or retailer since January 1, 2010.

23 RESPONSE TO REQUEST FOR PRODUCTION NO. 5:

24           Orion objects to this request on the grounds that Celestron and its counsel have failed to

25 comply with their duty, imposed by Rule 45(d)(1), “to take reasonable steps to avoid imposing

26 undue burden or expense on a person subject to [a] subpoena.” Orion also objects to the term

27 “supply agreement” as vague and ambiguous and construes the term to mean a written contract

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               7
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 25 of 47




 1 signed by Orion and a manufacturer governing the terms upon which the manufacturer will supply

 2 product to Orion for a specified period of time.

 3           Here, Celestron has requested “all” supply agreements with “any telescope manufacturer,

 4 trading company, distributor, or retailer.” Indeed, the request is hopelessly overbroad and unduly

 5 burdensome because it is untethered to any subject matter and seeks materials irrelevant to

 6 Celestron’s defense to the price-fixing, market division, and monopolization claims asserted

 7 against it. Celestron is not entitled to all of Orion’s supply agreements regarding any product Orion

 8 purchases simply because Celestron has been sued for conspiring with its competitors. We are

 9 unaware of any case in which a defendant to an antitrust suit has sought such broad third-party

10 discovery against its competitors, nor any legal basis supporting Celestron’s attempt to do so here.

11           For the foregoing reasons, Orion will not produce documents responsive to the request, and

12 expressly reserves the right to seeks its fees and costs incurred responding to the subpoena pursuant

13 to Rule 45(d).

14 REQUEST FOR PRODUCTION NO. 6:

15           All COMMUNICATIONS between YOU and any PLAINTIFF discussing

16 DEFENDANTS.

17 RESPONSE TO REQUEST FOR PRODUCTION NO. 6:

18           Orion objects to this request on the grounds that Celestron and its counsel have failed to

19 comply with their duty, imposed by Rule 45(d)(1), “to take reasonable steps to avoid imposing

20 undue burden or expense on a person subject to [a] subpoena.”

21           Here, Celestron has requested “all” communications between Orion and any of the dozens

22 of proposed representative plaintiffs in these proceedings that “discuss” Defendants (whatever that

23 may mean). Given the lack of any time limitation on the request, Celestron apparently wants Orion

24 to search all of its records from today to the date it opened its doors for such communications.

25           Once again, the scope and invasiveness of Celestron’s request exceeds any reasonable

26 proportionality given Orion’s status as a non-party. The collection and review of literally all of

27 Orion’s communications will easily run into the hundreds of thousands of dollars, if not more. And

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               8
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 26 of 47




 1 to what end? To the extent that any such communications exist—and, though Orion has not and

 2 will not conduct a search, Orion is not presently aware of any—they cannot possibly provide

 3 Celestron any defense to the price-fixing, market-division, and monopolization claims asserted

 4 against it by consumers and other retailers.

 5           Orion is not a party to this suit. Rule 45(d)(i) and its companion Rule 45(d)(2)(B)(ii) exist

 6 to protect non-parties from this kind of abusive third-party discovery and the significant costs it

 7 imposes. Accordingly, Orion will not search for or produce documents responsive to the request,

 8 and expressly reserves the right to seeks its fees and costs incurred responding to the subpoena

 9 pursuant to Rule 45(d).

10 REQUEST FOR PRODUCTION NO. 7:

11           All COMMUNICATIONS at any time between YOU and any PLAINTIFF discussing the

12 following litigation: Optronic Techs., Inc. v. Ningbo Sunny Elec. Co, Ltd., No 5: 16-cv-06370-EJD

13 (N.D. Cal Nov. 1, 2016).

14 RESPONSE TO REQUEST FOR PRODUCTION NO. 7:

15           Orion objects to this request on the grounds that Celestron and its counsel have failed to

16 comply with their duty, imposed by Rule 45(d)(1), “to take reasonable steps to avoid imposing

17 undue burden or expense on a person subject to [a] subpoena.”

18           Here, Celestron has requested “all” communications between Orion and any of the dozens

19 of proposed representative plaintiffs in these proceedings that “discuss” (whatever that may mean)

20 the Orion Action. Given the lack of any time limitation on the request, Celestron apparently wants

21 Orion to search all of its records from today to the date it opened its doors for such

22 communications.

23           Once again, the scope and invasiveness of Celestron’s request exceeds any reasonable

24 proportionality given Orion’s status as a non-party. The collection and review of literally all of

25 Orion’s communications will easily run into the hundreds of thousands of dollars, if not more. And

26 to what end? To the extent that any such communications exist—and, though Orion has not and

27 will not conduct a search, Orion is not presently aware of any—they cannot possibly provide

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               9
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 27 of 47




 1 Celestron any defense to the price-fixing, market-division, and monopolization claims asserted

 2 against it by consumers and other retailers.

 3           Orion is not a party to this suit. Rule 45(d)(i) and its companion Rule 45(d)(2)(B)(ii) exist

 4 to protect non-parties from this kind of abusive third-party discovery and the significant costs it

 5 imposes. Accordingly, Orion will not search for or produce documents responsive to the request,

 6 and expressly reserves the right to seeks its fees and costs incurred responding to the subpoena

 7 pursuant to Rule 45(d).

 8 REQUEST FOR PRODUCTION NO. 8:

 9           All DOCUMENTS, including COMMUNICATIONS between YOU and any PERSON,

10 RELATING TO all telescopes, components, and accessories YOU purchased that were

11 manufactured, supplied or distributed by DEFENDANTS since January 1, 2010.

12 RESPONSE TO REQUEST FOR PRODUCTION NO. 8:

13           Orion objects to this request on the grounds that Celestron and its counsel have failed to

14 comply with their duty, imposed by Rule 45(d)(1), “to take reasonable steps to avoid imposing

15 undue burden or expense on a person subject to [a] subpoena.”

16           Here, Celestron has requested “all” documents and communications between Orion and

17 literally anyone else that “relat[es] to” any product Orion bought and that Defendants—who

18 collectively represent 80% of the world’s telescope manufacturing output—even touched, for an

19 eleven-year period. So, between this request and Request 9 (which seeks the same documents

20 relating to non-Defendants), and Requests 10 and 11 (which are identical except for relating to

21 Orion’s sales) Celestron is seeking production of literally every communication, document, or data

22 relating to telescopes in Orion’s possession. This is nothing more than sanctionable bad faith

23 discovery misconduct by Celestron against Orion.

24           That demand purports to include data that is not even presently stored in a reasonably

25 accessible format; rather, Celestron demands that Orion use “detection devices” to “translate” such

26 data “into reasonably useable form.” (Attach. 2:6-8). Such material is not discoverable from parties

27 under Rule 26(b)(2)(B), let alone from non-parties like Orion.

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               10
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 28 of 47




 1           Once again, the scope and invasiveness of Celestron’s request exceeds any reasonable

 2 proportionality given Orion’s status as a non-party. The collection and review of literally all of

 3 Orion’s communications, documents, and data will easily run into the hundreds of thousands of

 4 dollars, if not more. Celestron’s attempt to impose the distraction and expense of such a fishing

 5 expedition on its competitor Orion is improper. The request is also duplicative, given that Orion

 6 has already indicated that it would produce documents actually produced by the parties and non-

 7 parties to the Orion Action (after Celestron agrees in writing and advances Orion’s significant costs

 8 to do so).

 9           Orion is not a defendant in this case—Celestron and its co-conspirators are. Rule 45(d)(i)

10 and its companion Rule 45(d)(2)(B)(ii) exist to protect non-parties from this kind of abusive third-

11 party discovery and the significant costs it imposes. Accordingly, Orion will not search for or

12 produce documents responsive to the request, and expressly reserves the right to seeks its fees and

13 costs incurred responding to the subpoena pursuant to Rule 45(d).

14 REQUEST FOR PRODUCTION NO. 9:

15           All DOCUMENTS, including COMMUNICATIONS between YOU and any PERSON,

16 RELATING TO all telescopes, components, and accessories YOU purchased that were not

17 manufactured, supplied or distributed by DEFENDANTS since January 1, 2010. The

18 DOCUMENTS YOU produce should include the date and location of the transaction, the name of

19 the PERSON YOU purchased from, the quantity of products purchased, the price charged per unit,

20 the amount of any discounts or coupons that YOU received, and the total amount paid.

21 RESPONSE TO REQUEST FOR PRODUCTION NO. 9:

22           Orion objects to this request on the grounds that Celestron and its counsel have failed to

23 comply with their duty, imposed by Rule 45(d)(1), “to take reasonable steps to avoid imposing

24 undue burden or expense on a person subject to [a] subpoena.”

25           Here, Celestron has requested “all” documents and communications between Orion and

26 literally anyone else that “relat[es] to” any product that Orion brought from anyone other than

27 Defendants for an eleven-year period. So, between this request and Request 8 (which seeks the

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               11
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 29 of 47




 1 same documents, but relating to purchases from Defendants), and Requests 10 and 11 (which are

 2 identical except for relating to Orion’s sales) Celestron is seeking production of literally every

 3 communication, document, or data relating to telescopes in Orion’s possession. This is nothing

 4 more than sanctionable bad faith discovery misconduct by Celestron against Orion.

 5           Celestron’s demand purports to include data that is not even presently stored in a reasonably

 6 accessible format; rather, Celestron demands that Orion use “detection devices” to “translate” such

 7 data “into reasonably useable form.” (Attach. 2:6-8). Such material is not discoverable from parties

 8 under Rule 26(b)(2)(B), let alone from non-parties like Orion.

 9           Once again, the scope and invasiveness of Celestron’s request exceeds any reasonable

10 proportionality given Orion’s status as a non-party. The collection and review of literally all of

11 Orion’s communications, documents, and data will easily run into the hundreds of thousands of

12 dollars, if not more. Celestron’s attempt to impose the distraction and expense of such a fishing

13 expedition on its competitor Orion is improper. The request is also duplicative, given that Orion

14 has already indicated that it would produce documents actually produced by the parties and non-

15 parties to the Orion Action (after Celestron agrees in writing and advances Orion’s significant costs

16 to do so).

17           Orion is not a defendant in this case—Celestron and its co-conspirators are. Rule 45(d)(i)

18 and its companion Rule 45(d)(2)(B)(ii) exist to protect non-parties from this kind of abusive third-

19 party discovery and the significant costs it imposes. Accordingly, Orion will not search for or

20 produce documents responsive to the request, and expressly reserves the right to seeks its fees and

21 costs incurred responding to the subpoena pursuant to Rule 45(d).

22 REQUEST FOR PRODUCTION NO. 10:

23           All DOCUMENTS, including COMMUNICATIONS between YOU and any PERSON,

24 RELATING TO all telescopes, components, and accessories YOU sold that were manufactured,

25 supplied or distributed by DEFENDANTS since January 1, 2010.

26 RESPONSE TO REQUEST FOR PRODUCTION NO. 10:

27

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               12
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 30 of 47




 1           Orion objects to this request on the grounds that Celestron and its counsel have failed to

 2 comply with their duty, imposed by Rule 45(d)(1), “to take reasonable steps to avoid imposing

 3 undue burden or expense on a person subject to [a] subpoena.”

 4           Here, Celestron has requested “all” documents and communications between Orion and

 5 literally anyone else that “relat[es] to” any product Orion sold for an eleven-year period. So,

 6 between this request and Request 11, (which seeks the same documents relating to sales for non-

 7 Defendant products), and Requests 8 and 9 (which are identical except for relating to purchasing)

 8 Celestron is seeking production of literally every communication, document, or data relating to

 9 telescopes in Orion’s possession. This is nothing more than sanctionable bad faith discovery

10 misconduct by Celestron against Orion.

11           Celestron’s demand purports to include data that is not even presently stored in a reasonably

12 accessible format; rather, Celestron demands that Orion use “detection devices” to “translate” such

13 data “into reasonably useable form.” (Attach. 2:6-8). Such material is not discoverable from parties

14 under Rule 26(b)(2)(B), let alone from non-parties like Orion.

15           Once again, the scope and invasiveness of Celestron’s request exceeds any reasonable

16 proportionality given Orion’s status as a non-party. The collection and review of literally all of

17 Orion’s communications, documents, and data will easily run into the hundreds of thousands of

18 dollars, if not more. Celestron’s attempt to impose the distraction and expense of such a fishing

19 expedition on its competitor Orion is improper. The request is also duplicative, given that Orion

20 has already indicated that it would produce documents actually produced by the parties and non-

21 parties to the Orion Action (after Celestron agrees in writing and advances Orion’s significant costs

22 to do so).

23           Orion is not a defendant in this case—Celestron and its co-conspirators are. Rule 45(d)(i)

24 and its companion Rule 45(d)(2)(B)(ii) exist to protect non-parties from this kind of abusive third-

25 party discovery and the significant costs it imposes. Accordingly, Orion will not search for or

26 produce documents responsive to the request, and expressly reserves the right to seeks its fees and

27 costs incurred responding to the subpoena pursuant to Rule 45(d).

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               13
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 31 of 47




 1 REQUEST FOR PRODUCTION NO. 11:

 2           All DOCUMENTS, including COMMUNICATIONS between YOU and any PERSON,

 3 RELATING TO all telescopes, components, and accessories YOU sold that were not

 4 manufactured, supplied or distributed by DEFENDANTS since January 1, 2010. The

 5 DOCUMENTS YOU produce should include the date and location of the transaction, the name of

 6 the PERSON YOU purchased from, the quantity of products purchased, the price charged per unit,

 7 the amount of any discounts or coupons that YOU received, and the total amount paid.

 8 RESPONSE TO REQUEST FOR PRODUCTION NO. 11:

 9           Orion objects to this request on the grounds that Celestron and its counsel have failed to

10 comply with their duty, imposed by Rule 45(d)(1), “to take reasonable steps to avoid imposing

11 undue burden or expense on a person subject to [a] subpoena.”

12           Here, Celestron has requested “all” documents and communications between Orion and

13 literally anyone else that “relat[es] to” any product Orion sold for an eleven-year period. So,

14 between this request and Request 11, (which seeks the same documents relating to sales of

15 Defendant products), and Requests 8 and 9 (which are identical except for relating to purchasing)

16 Celestron is seeking production of literally every communication, document, or data relating to

17 telescopes in Orion’s possession. This is nothing more than sanctionable bad faith discovery

18 misconduct by Celestron against Orion.

19           Celestron’s demand purports to include data that is not even presently stored in a reasonably

20 accessible format; rather, Celestron demands that Orion use “detection devices” to “translate” such

21 data “into reasonably useable form.” (Attach. 2:6-8). Such material is not discoverable from parties

22 under Rule 26(b)(2)(B), let alone from non-parties like Orion.

23           Once again, the scope and invasiveness of Celestron’s request exceeds any reasonable

24 proportionality given Orion’s status as a non-party. The collection and review of literally all of

25 Orion’s communications, documents, and data will easily run into the hundreds of thousands of

26 dollars, if not more. Celestron’s attempt to impose the distraction and expense of such a fishing

27 expedition on its competitor Orion is improper. The request is also duplicative, given that Orion

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               14
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 32 of 47




 1 has already indicated that it would produce documents actually produced by the parties and non-

 2 parties to the Orion Action (after Celestron agrees in writing and advances Orion’s significant costs

 3 to do so).

 4           Orion is not a defendant in this case—Celestron and its co-conspirators are. Rule 45(d)(i)

 5 and its companion Rule 45(d)(2)(B)(ii) exist to protect non-parties from this kind of abusive third-

 6 party discovery and the significant costs it imposes. Accordingly, Orion will not search for or

 7 produce documents responsive to the request, and expressly reserves the right to seeks its fees and

 8 costs incurred responding to the subpoena pursuant to Rule 45(d).

 9 REQUEST FOR PRODUCTION NO. 12:

10           All DOCUMENTS sufficient to identify the price YOU paid for all telescopes YOU

11 purchased since January 1, 2010.

12 RESPONSE TO REQUEST FOR PRODUCTION NO. 12:

13           Orion objects to this request on the grounds that Celestron and its counsel have failed to

14 comply with their duty, imposed by Rule 45(d)(1), “to take reasonable steps to avoid imposing

15 undue burden or expense on a person subject to [a] subpoena.”

16           Here, Celestron has requested documents showing all of Orion’s purchasing prices for

17 telescopes for an eleven-year period. Celestron’s demand purports to include data that is not even

18 presently stored in a reasonably accessible format; rather, Celestron demands that Orion use

19 “detection devices” to “translate” such data “into reasonably useable form.” (Attach. 2:6-8). Such

20 material is not discoverable from parties under Rule 26(b)(2)(B), let alone from non-parties like

21 Orion.

22           Once again, the scope and invasiveness of Celestron’s request exceeds any reasonable

23 proportionality given Orion’s status as a non-party. The collection and review of literally all of

24 Orion’s data on costs will easily run into the hundreds of thousands of dollars, if not more.

25 Celestron’s attempt to impose the distraction and expense of such a fishing expedition on its

26 competitor Orion is improper. The request is also duplicative, given that Orion has already

27

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               15
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 33 of 47




 1 indicated that it would produce documents actually produced by the parties and non-parties to the

 2 Orion Action (after Celestron agrees in writing and advances Orion’s significant costs to do so).

 3           Orion is not a defendant in this case—Celestron and its co-conspirators are. Rule 45(d)(i)

 4 and its companion Rule 45(d)(2)(B)(ii) exist to protect non-parties from this kind of abusive third-

 5 party discovery and the significant costs it imposes. Accordingly, Orion will not search for or

 6 produce documents responsive to the request, and expressly reserves the right to seeks its fees and

 7 costs incurred responding to the subpoena pursuant to Rule 45(d).

 8 REQUEST FOR PRODUCTION NO. 13:

 9           All of YOUR COMMUNICATIONS with any telescope manufacturer, trading company,

10 distributor or retailer discussing any other telescope retailers.

11 RESPONSE TO REQUEST FOR PRODUCTION NO. 13:

12           Orion objects to this request on the grounds that Celestron and its counsel have failed to

13 comply with their duty, imposed by Rule 45(d)(1), “to take reasonable steps to avoid imposing

14 undue burden or expense on a person subject to [a] subpoena.”

15           Here, Celestron has requested all of Orion’s communications with others in the telescope

16 industry regarding any other participant in the industry for an eleven-year period. Celestron’s

17 demand purports to include data that is not even presently stored in a reasonably accessible format;

18 rather, Celestron demands that Orion use “detection devices” to “translate” such data “into

19 reasonably useable form.” (Attach. 2:6-8). Such material is not discoverable from parties under

20 Rule 26(b)(2)(B), let alone from non-parties like Orion.

21           Once again, the scope and invasiveness of Celestron’s request exceeds any reasonable

22 proportionality given Orion’s status as a non-party. The collection and review of literally all of

23 Orion’s communications, documents, and data will easily run into the hundreds of thousands of

24 dollars, if not more. Celestron’s attempt to impose the distraction and expense of such a fishing

25 expedition on its competitor Orion is improper. The request is also duplicative, given that Orion

26 has already indicated that it would produce documents actually produced by the parties and non-

27

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               16
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 34 of 47




 1 parties to the Orion Action (after Celestron agrees in writing and advances Orion’s significant costs

 2 to do so).

 3           Orion is not a defendant in this case—Celestron and its co-conspirators are. Rule 45(d)(i)

 4 and its companion Rule 45(d)(2)(B)(ii) exist to protect non-parties from this kind of abusive third-

 5 party discovery and the significant costs it imposes. Accordingly, Orion will not search for or

 6 produce documents responsive to the request, and expressly reserves the right to seeks its fees and

 7 costs incurred responding to the subpoena pursuant to Rule 45(d).

 8 REQUEST FOR PRODUCTION NO. 14:

 9           All DOCUMENTS identifying or RELATING TO the manufacturer of the telescopes

10 YOU purchased since January 1, 2010.

11 RESPONSE TO REQUEST FOR PRODUCTION NO. 14:

12           Orion objects to this request on the grounds that Celestron and its counsel have failed to

13 comply with their duty, imposed by Rule 45(d)(1), “to take reasonable steps to avoid imposing

14 undue burden or expense on a person subject to [a] subpoena.”

15           Here, Celestron has requested all of Orion’s relating to any of its suppliers for an eleven-

16 year period. Celestron’s demand purports to include data that is not even presently stored in a

17 reasonably accessible format; rather, Celestron demands that Orion use “detection devices” to

18 “translate” such data “into reasonably useable form.” (Attach. 2:6-8). Such material is not

19 discoverable from parties under Rule 26(b)(2)(B), let alone from non-parties like Orion.

20           Once again, the scope and invasiveness of Celestron’s request exceeds any reasonable

21 proportionality given Orion’s status as a non-party. The collection and review of literally all of

22 Orion’s communications, documents, and data will easily run into the hundreds of thousands of

23 dollars, if not more. Celestron’s attempt to impose the distraction and expense of such a fishing

24 expedition on its competitor Orion is improper. The request is also duplicative, given that Orion

25 has already indicated that it would produce documents actually produced by the parties and non-

26 parties to the Orion Action (after Celestron agrees in writing and advances Orion’s significant costs

27 to do so).

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               17
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 35 of 47




 1           Orion is not a defendant in this case—Celestron and its co-conspirators are. Rule 45(d)(i)

 2 and its companion Rule 45(d)(2)(B)(ii) exist to protect non-parties from this kind of abusive third-

 3 party discovery and the significant costs it imposes. Accordingly, Orion will not search for or

 4 produce documents responsive to the request, and expressly reserves the right to seeks its fees and

 5 costs incurred responding to the subpoena pursuant to Rule 45(d).

 6 REQUEST FOR PRODUCTION NO. 15:

 7           All DOCUMENTS identifying or RELATING TO the seller of all telescopes YOU

 8 purchased since January 1, 2010.

 9 RESPONSE TO REQUEST FOR PRODUCTION NO. 15:

10           Orion objects to this request on the grounds that Celestron and its counsel have failed to

11 comply with their duty, imposed by Rule 45(d)(1), “to take reasonable steps to avoid imposing

12 undue burden or expense on a person subject to [a] subpoena.”

13           Here, Celestron has requested all of Orion’s relating to any of its suppliers for an eleven-

14 year period. Celestron’s demand purports to include data that is not even presently stored in a

15 reasonably accessible format; rather, Celestron demands that Orion use “detection devices” to

16 “translate” such data “into reasonably useable form.” (Attach. 2:6-8). Such material is not

17 discoverable from parties under Rule 26(b)(2)(B), let alone from non-parties like Orion.

18           Once again, the scope and invasiveness of Celestron’s request exceeds any reasonable

19 proportionality given Orion’s status as a non-party. The collection and review of literally all of

20 Orion’s communications, documents, and data will easily run into the hundreds of thousands of

21 dollars, if not more. Celestron’s attempt to impose the distraction and expense of such a fishing

22 expedition on its competitor Orion is improper. The request is also duplicative, given that Orion

23 has already indicated that it would produce documents actually produced by the parties and non-

24 parties to the Orion Action (after Celestron agrees in writing and advances Orion’s significant costs

25 to do so).

26           Orion is not a defendant in this case—Celestron and its co-conspirators are. Rule 45(d)(i)

27 and its companion Rule 45(d)(2)(B)(ii) exist to protect non-parties from this kind of abusive third-

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               18
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 36 of 47




 1 party discovery and the significant costs it imposes. Accordingly, Orion will not search for or

 2 produce documents responsive to the request, and expressly reserves the right to seeks its fees and

 3 costs incurred responding to the subpoena pursuant to Rule 45(d).

 4 REQUEST FOR PRODUCTION NO. 16:

 5           DOCUMENTS or data sufficient to identify the amount of product manufactured, supplied

 6 or distributed by DEFENDANTS that YOU purchased since January 1, 2010.

 7 RESPONSE TO REQUEST FOR PRODUCTION NO. 16:

 8           Orion objects to this request on the grounds that Celestron and its counsel have failed to

 9 comply with their duty, imposed by Rule 45(d)(1), “to take reasonable steps to avoid imposing

10 undue burden or expense on a person subject to [a] subpoena.”

11           Here, Celestron has requested all of Orion’s relating to any of its suppliers for an eleven-

12 year period. Celestron’s demand purports to include data that is not even presently stored in a

13 reasonably accessible format; rather, Celestron demands that Orion use “detection devices” to

14 “translate” such data “into reasonably useable form.” (Attach. 2:6-8). Such material is not

15 discoverable from parties under Rule 26(b)(2)(B), let alone from non-parties like Orion.

16           Once again, the scope and invasiveness of Celestron’s request exceeds any reasonable

17 proportionality given Orion’s status as a non-party. The collection and review of literally all of

18 Orion’s communications, documents, and data will easily run into the hundreds of thousands of

19 dollars, if not more. Celestron’s attempt to impose the distraction and expense of such a fishing

20 expedition on its competitor Orion is improper. The request is also duplicative, given that Orion

21 has already indicated that it would produce documents actually produced by the parties and non-

22 parties to the Orion Action (after Celestron agrees in writing and advances Orion’s significant costs

23 to do so).

24           Orion is not a defendant in this case—Celestron and its co-conspirators are. Rule 45(d)(i)

25 and its companion Rule 45(d)(2)(B)(ii) exist to protect non-parties from this kind of abusive third-

26 party discovery and the significant costs it imposes. Accordingly, Orion will not search for or

27

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               19
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 37 of 47




 1 produce documents responsive to the request, and expressly reserves the right to seeks its fees and

 2 costs incurred responding to the subpoena pursuant to Rule 45(d).

 3 REQUEST FOR PRODUCTION NO. 17:

 4           DOCUMENTS or data sufficient to identify the price YOU paid for any product

 5 manufactured, supplied or distributed by DEFENDANTS since January 1, 2010, including all

 6 applicable offsets, or discounts RELATING TO the product YOU purchased.

 7 RESPONSE TO REQUEST FOR PRODUCTION NO. 17:

 8           Orion objects to this request on the grounds that Celestron and its counsel have failed to

 9 comply with their duty, imposed by Rule 45(d)(1), “to take reasonable steps to avoid imposing

10 undue burden or expense on a person subject to [a] subpoena.”

11           Here, Celestron has requested Orion’s cost for any product Defendants’ have touched for an

12 eleven-year period. Celestron’s demand purports to include data that is not even presently stored in

13 a reasonably accessible format; rather, Celestron demands that Orion use “detection devices” to

14 “translate” such data “into reasonably useable form.” (Attach. 2:6-8). Such material is not

15 discoverable from parties under Rule 26(b)(2)(B), let alone from non-parties like Orion.

16           Once again, the scope and invasiveness of Celestron’s request exceeds any reasonable

17 proportionality given Orion’s status as a non-party. The collection and review of literally all of

18 Orion’s communications, documents, and data will easily run into the hundreds of thousands of

19 dollars, if not more. Celestron’s attempt to impose the distraction and expense of such a fishing

20 expedition on its competitor Orion is improper. The request is also duplicative, given that Orion

21 has already indicated that it would produce documents actually produced by the parties and non-

22 parties to the Orion Action (after Celestron agrees in writing and advances Orion’s significant costs

23 to do so).

24           Orion is not a defendant in this case—Celestron and its co-conspirators are. Rule 45(d)(i)

25 and its companion Rule 45(d)(2)(B)(ii) exist to protect non-parties from this kind of abusive third-

26 party discovery and the significant costs it imposes. Accordingly, Orion will not search for or

27

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               20
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 38 of 47




 1 produce documents responsive to the request, and expressly reserves the right to seeks its fees and

 2 costs incurred responding to the subpoena pursuant to Rule 45(d).

 3 REQUEST FOR PRODUCTION NO. 18:

 4           All DOCUMENTS RELATING TO YOUR direct or indirect customers' resale of any

 5 product manufactured, supplied or distributed by DEFENDANTS. The DOCUMENTS YOU

 6 produce should include all available information for each sale such as the date and location of the

 7 transaction, the name of the customer, the quantity of product sold, the price charged per product,

 8 and the amount of any discounts, coupons, or offsets YOUR customer received.

 9 RESPONSE TO REQUEST FOR PRODUCTION NO. 18:

10           Orion objects to this request on the grounds that Celestron and its counsel have failed to

11 comply with their duty, imposed by Rule 45(d)(1), “to take reasonable steps to avoid imposing

12 undue burden or expense on a person subject to [a] subpoena.”

13           Here, Celestron has requested documents regarding Orion’s customer’s “resale” of their

14 telescopes for an indefinite period. It is not clear why Celestron believes Orion would have such

15 information.

16           Moreover, Celestron’s demand purports to include data that is not even presently stored in a

17 reasonably accessible format; rather, Celestron demands that Orion use “detection devices” to

18 “translate” such data “into reasonably useable form.” (Attach. 2:6-8). Such material is not

19 discoverable from parties under Rule 26(b)(2)(B), let alone from non-parties like Orion.

20           Once again, the scope and invasiveness of Celestron’s request exceeds any reasonable

21 proportionality given Orion’s status as a non-party. The collection and review of literally all of

22 Orion’s communications, documents, and data will easily run into the hundreds of thousands of

23 dollars, if not more. Celestron’s attempt to impose the distraction and expense of such a fishing

24 expedition on its competitor Orion is improper. The request is also duplicative, given that Orion

25 has already indicated that it would produce documents actually produced by the parties and non-

26 parties to the Orion Action (after Celestron agrees in writing and advances Orion’s significant costs

27 to do so).

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               21
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 39 of 47




 1           Orion is not a defendant in this case—Celestron and its co-conspirators are. Rule 45(d)(i)

 2 and its companion Rule 45(d)(2)(B)(ii) exist to protect non-parties from this kind of abusive third-

 3 party discovery and the significant costs it imposes. Accordingly, Orion will not search for or

 4 produce documents responsive to the request, and expressly reserves the right to seeks its fees and

 5 costs incurred responding to the subpoena pursuant to Rule 45(d).

 6 REQUEST FOR PRODUCTION NO. 19:

 7           DOCUMENTS sufficient to identify all of YOUR customers of telescopes, components, or

 8 accessories since January 1, 2010.

 9 RESPONSE TO REQUEST FOR PRODUCTION NO. 19:

10           Orion objects to this request on the grounds that Celestron and its counsel have failed to

11 comply with their duty, imposed by Rule 45(d)(1), “to take reasonable steps to avoid imposing

12 undue burden or expense on a person subject to [a] subpoena.”

13           Here, Celestron has requested the identity of all of Orion’s customers for an eleven-year

14 period. It is unclear why Celestron believes Orion’s customers’ identity—which is protected by the

15 right to privacy under federal and California law—is relevant here.

16           In any event, Celestron’s demand purports to include data that is not even presently stored

17 in a reasonably accessible format; rather, Celestron demands that Orion use “detection devices” to

18 “translate” such data “into reasonably useable form.” (Attach. 2:6-8). Such material is not

19 discoverable from parties under Rule 26(b)(2)(B), let alone from non-parties like Orion.

20           Once again, the scope and invasiveness of Celestron’s request exceeds any reasonable

21 proportionality given Orion’s status as a non-party. The collection and review of literally all of

22 Orion’s communications, documents, and data will easily run into the hundreds of thousands of

23 dollars, if not more. Celestron’s attempt to impose the distraction and expense of such a fishing

24 expedition on its competitor Orion is improper. The request is also duplicative, given that Orion

25 has already indicated that it would produce documents actually produced by the parties and non-

26 parties to the Orion Action (after Celestron agrees in writing and advances Orion’s significant costs

27 to do so).

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               22
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 40 of 47




 1           Orion is not a defendant in this case—Celestron and its co-conspirators are. Rule 45(d)(i)

 2 and its companion Rule 45(d)(2)(B)(ii) exist to protect non-parties from this kind of abusive third-

 3 party discovery and the significant costs it imposes. Accordingly, Orion will not search for or

 4 produce documents responsive to the request, and expressly reserves the right to seeks its fees and

 5 costs incurred responding to the subpoena pursuant to Rule 45(d).

 6 REQUEST FOR PRODUCTION NO. 20:

 7           DOCUMENTS identifying or RELATING TO YOUR inventory of telescopes since

 8 January 1, 2010.

 9 RESPONSE TO REQUEST FOR PRODUCTION NO. 20:

10           Orion objects to this request on the grounds that Celestron and its counsel have failed to

11 comply with their duty, imposed by Rule 45(d)(1), “to take reasonable steps to avoid imposing

12 undue burden or expense on a person subject to [a] subpoena.”

13           Here, Celestron has requested Orion’s inventory status for an eleven-year period.

14 Celestron’s demand purports to include data that is not even presently stored in a reasonably

15 accessible format; rather, Celestron demands that Orion use “detection devices” to “translate” such

16 data “into reasonably useable form.” (Attach. 2:6-8). Such material is not discoverable from parties

17 under Rule 26(b)(2)(B), let alone from non-parties like Orion.

18           Once again, the scope and invasiveness of Celestron’s request exceeds any reasonable

19 proportionality given Orion’s status as a non-party. The collection and review of literally all of

20 Orion’s communications, documents, and data will easily run into the hundreds of thousands of

21 dollars, if not more. Celestron’s attempt to impose the distraction and expense of such a fishing

22 expedition on its competitor Orion is improper. The request is also duplicative, given that Orion

23 has already indicated that it would produce documents actually produced by the parties and non-

24 parties to the Orion Action (after Celestron agrees in writing and advances Orion’s significant costs

25 to do so).

26           Orion is not a defendant in this case—Celestron and its co-conspirators are. Rule 45(d)(i)

27 and its companion Rule 45(d)(2)(B)(ii) exist to protect non-parties from this kind of abusive third-

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               23
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 41 of 47




 1 party discovery and the significant costs it imposes. Accordingly, Orion will not search for or

 2 produce documents responsive to the request, and expressly reserves the right to seeks its fees and

 3 costs incurred responding to the subpoena pursuant to Rule 45(d).

 4 REQUEST FOR PRODUCTION NO. 21:

 5           All price lists RELATING TO YOUR sale of any product manufactured, supplied or

 6 distributed by DEFENDANTS since January 1, 2010.

 7 RESPONSE TO REQUEST FOR PRODUCTION NO. 21:

 8           Orion objects to this request on the grounds that Celestron and its counsel have failed to

 9 comply with their duty, imposed by Rule 45(d)(1), “to take reasonable steps to avoid imposing

10 undue burden or expense on a person subject to [a] subpoena.”

11           Here, Celestron has requested all of Orion’s price lists for products Defendants touched for

12 an eleven-year period. Celestron’s demand purports to include data that is not even presently stored

13 in a reasonably accessible format; rather, Celestron demands that Orion use “detection devices” to

14 “translate” such data “into reasonably useable form.” (Attach. 2:6-8). Such material is not

15 discoverable from parties under Rule 26(b)(2)(B), let alone from non-parties like Orion.

16           Once again, the scope and invasiveness of Celestron’s request exceeds any reasonable

17 proportionality given Orion’s status as a non-party. The collection and review of literally all of

18 Orion’s communications, documents, and data will easily run into the hundreds of thousands of

19 dollars, if not more. Celestron’s attempt to impose the distraction and expense of such a fishing

20 expedition on its competitor Orion is improper. The request is also duplicative, given that Orion

21 has already indicated that it would produce documents actually produced by the parties and non-

22 parties to the Orion Action (after Celestron agrees in writing and advances Orion’s significant costs

23 to do so).

24           Orion is not a defendant in this case—Celestron and its co-conspirators are. Rule 45(d)(i)

25 and its companion Rule 45(d)(2)(B)(ii) exist to protect non-parties from this kind of abusive third-

26 party discovery and the significant costs it imposes. Accordingly, Orion will not search for or

27

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               24
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 42 of 47




 1 produce documents responsive to the request, and expressly reserves the right to seeks its fees and

 2 costs incurred responding to the subpoena pursuant to Rule 45(d).

 3 REQUEST FOR PRODUCTION NO. 22:

 4           DOCUMENTS sufficient to identify YOUR profit margin since January 1, 2010.

 5 RESPONSE TO REQUEST FOR PRODUCTION NO. 22:

 6           Orion objects to this request on the grounds that Celestron and its counsel have failed to

 7 comply with their duty, imposed by Rule 45(d)(1), “to take reasonable steps to avoid imposing

 8 undue burden or expense on a person subject to [a] subpoena.”

 9           Here, Celestron has requested all of Orion’s costs, expenses, revenue, sales and price lists

10 for products Defendants touched for an eleven-year period. Celestron’s demand purports to include

11 data that is not even presently stored in a reasonably accessible format; rather, Celestron demands

12 that Orion use “detection devices” to “translate” such data “into reasonably useable form.” (Attach.

13 2:6-8). Such material is not discoverable from parties under Rule 26(b)(2)(B), let alone from non-

14 parties like Orion.

15           Once again, the scope and invasiveness of Celestron’s request exceeds any reasonable

16 proportionality given Orion’s status as a non-party. The collection and review of literally all of

17 Orion’s communications, documents, and data will easily run into the hundreds of thousands of

18 dollars, if not more. Celestron’s attempt to impose the distraction and expense of such a fishing

19 expedition on its competitor Orion is improper. The request is also duplicative, given that Orion

20 has already indicated that it would produce documents actually produced by the parties and non-

21 parties to the Orion Action (after Celestron agrees in writing and advances Orion’s significant costs

22 to do so).

23           Orion is not a defendant in this case—Celestron and its co-conspirators are. Rule 45(d)(i)

24 and its companion Rule 45(d)(2)(B)(ii) exist to protect non-parties from this kind of abusive third-

25 party discovery and the significant costs it imposes. Accordingly, Orion will not search for or

26 produce documents responsive to the request, and expressly reserves the right to seeks its fees and

27 costs incurred responding to the subpoena pursuant to Rule 45(d).

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               25
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 43 of 47




 1

 2 REQUEST FOR PRODUCTION NO. 23:

 3           All COMMUNICATIONS between YOU and any PLAINTIFF, telescope retailer, or

 4 telescope customer concerning any alleged antitrust or anticompetitive activity by any

 5 DEFENDANT since January 1, 2005.

 6 RESPONSE TO REQUEST FOR PRODUCTION NO. 23:

 7           Orion objects to this request on the grounds that Celestron and its counsel have failed to

 8 comply with their duty, imposed by Rule 45(d)(1), “to take reasonable steps to avoid imposing

 9 undue burden or expense on a person subject to [a] subpoena.”

10           Here, Celestron has requested all of Orion’s communications with anyone in the telescope

11 industry regarding “alleged antitrust or anticompetitive activity by Defendants” for an sixteen-year

12 period. Celestron’s demand purports to include data that is not even presently stored in a

13 reasonably accessible format; rather, Celestron demands that Orion use “detection devices” to

14 “translate” such data “into reasonably useable form.” (Attach. 2:6-8). Such material is not

15 discoverable from parties under Rule 26(b)(2)(B), let alone from non-parties like Orion.

16           Once again, the scope and invasiveness of Celestron’s request exceeds any reasonable

17 proportionality given Orion’s status as a non-party. The collection and review of literally all of

18 Orion’s communications, documents, and data will easily run into the hundreds of thousands of

19 dollars, if not more. Celestron’s attempt to impose the distraction and expense of such a fishing

20 expedition on its competitor Orion is improper. The request is also duplicative, given that Orion

21 has already indicated that it would produce documents actually produced by the parties and non-

22 parties to the Orion Action (after Celestron agrees in writing and advances Orion’s significant costs

23 to do so).

24           Orion is not a defendant in this case—Celestron and its co-conspirators are. Rule 45(d)(i)

25 and its companion Rule 45(d)(2)(B)(ii) exist to protect non-parties from this kind of abusive third-

26 party discovery and the significant costs it imposes. Accordingly, Orion will not search for or

27

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               26
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 44 of 47




 1 produce documents responsive to the request, and expressly reserves the right to seeks its fees and

 2 costs incurred responding to the subpoena pursuant to Rule 45(d).

 3 REQUEST FOR PRODUCTION NO. 24:

 4           All COMMUNICATIONS between YOU and any PLAINTIFF, telescope retailer, or

 5 telescope customer concerning Ningbo Sunny Electronic Co. Ltd’s purchase of Meade

 6 Instruments Corp.

 7 RESPONSE TO REQUEST FOR PRODUCTION NO. 24:

 8           Orion objects to this request on the grounds that Celestron and its counsel have failed to

 9 comply with their duty, imposed by Rule 45(d)(1), “to take reasonable steps to avoid imposing

10 undue burden or expense on a person subject to [a] subpoena.”

11           Here, Celestron has requested all of Orion’s communications with anyone in the telescope

12 industry regarding Ningbo Sunny’s acquisition of Meade, without any limitation as to time.

13 Celestron’s demand purports to include data that is not even presently stored in a reasonably

14 accessible format; rather, Celestron demands that Orion use “detection devices” to “translate” such

15 data “into reasonably useable form.” (Attach. 2:6-8). Such material is not discoverable from parties

16 under Rule 26(b)(2)(B), let alone from non-parties like Orion.

17           Once again, the scope and invasiveness of Celestron’s request exceeds any reasonable

18 proportionality given Orion’s status as a non-party. The collection and review of literally all of

19 Orion’s communications, documents, and data will easily run into the hundreds of thousands of

20 dollars, if not more. Celestron’s attempt to impose the distraction and expense of such a fishing

21 expedition on its competitor Orion is improper. The request is also duplicative, given that Orion

22 has already indicated that it would produce documents actually produced by the parties and non-

23 parties to the Orion Action (after Celestron agrees in writing and advances Orion’s significant costs

24 to do so).

25           Orion is not a defendant in this case—Celestron and its co-conspirators are. Rule 45(d)(i)

26 and its companion Rule 45(d)(2)(B)(ii) exist to protect non-parties from this kind of abusive third-

27 party discovery and the significant costs it imposes. Accordingly, Orion will not search for or

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               27
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 45 of 47




 1 produce documents responsive to the request, and expressly reserves the right to seeks its fees and

 2 costs incurred responding to the subpoena pursuant to Rule 45(d).

 3 REQUEST FOR PRODUCTION NO. 25:

 4           All DOCUMENTS RELATING TO or constituting YOUR website postings, public

 5 comments, or media interviews concerning any DEFENDANTS.

 6 RESPONSE TO REQUEST FOR PRODUCTION NO. 25:

 7           Orion objects to this request on the grounds that Celestron and its counsel have failed to

 8 comply with their duty, imposed by Rule 45(d)(1), “to take reasonable steps to avoid imposing

 9 undue burden or expense on a person subject to [a] subpoena.”

10           Here, Celestron has requested all of Orion’s documents relating to any public posting or

11 comment regarding any defendant, without any limitation as to time. Celestron’s demand purports

12 to include data that is not even presently stored in a reasonably accessible format; rather, Celestron

13 demands that Orion use “detection devices” to “translate” such data “into reasonably useable

14 form.” (Attach. 2:6-8). Such material is not discoverable from parties under Rule 26(b)(2)(B), let

15 alone from non-parties like Orion.

16           Once again, the scope and invasiveness of Celestron’s request exceeds any reasonable

17 proportionality given Orion’s status as a non-party. The collection and review of literally all of

18 Orion’s communications, documents, and data will easily run into the hundreds of thousands of

19 dollars, if not more. Celestron’s attempt to impose the distraction and expense of such a fishing

20 expedition on its competitor Orion is improper. The request is also duplicative, given that Orion

21 has already indicated that it would produce documents actually produced by the parties and non-

22 parties to the Orion Action (after Celestron agrees in writing and advances Orion’s significant costs

23 to do so).

24           Orion is not a defendant in this case—Celestron and its co-conspirators are. Rule 45(d)(i)

25 and its companion Rule 45(d)(2)(B)(ii) exist to protect non-parties from this kind of abusive third-

26 party discovery and the significant costs it imposes. Accordingly, Orion will not search for or

27

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               28
     ClarkHill\63716\417285\261530942.v1-12/18/20
        Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 46 of 47




 1 produce documents responsive to the request, and expressly reserves the right to seeks its fees and

 2 costs incurred responding to the subpoena pursuant to Rule 45(d).

 3
      Dated: December 18, 2020                       CLARK HILL LLP
 4

 5
                                                     By:
 6                                                         Timothy M. Flaherty
 7                                                   Attorneys for Non-Party
                                                     Optronic Technologies, Inc.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION RESPONSE TO DEFENDANT CELESTRON
                                ACQUISITION, LLC’S SUBPOENA
                                               29
     ClarkHill\63716\417285\261530942.v1-12/18/20
              Case 5:20-cv-03642-EJD Document 103 Filed 01/27/21 Page 47 of 47



 1   In Re: Spectrum Scientifics LLC, et al. vs. Celestron Acquisition, LLC, et al.
     U.S. District Court Northern Division Case No. 5:20-cv-03642-EJD
 2

 3                                          PROOF OF SERVICE
 4           I am a citizen of the United States and resident of the State of California. I am employed
     in San Francisco, State of California, in the office of a member of the bar of this Court, at whose
 5   direction the service was made. I am over the age of eighteen years and not a party to the within
     action.
 6
              On December 18, 2020, I served the following documents in the manner described
 7   below:
 8                  NON-PARTY OPTRONIC TECHNOLOGIES, INC.’S OBJECTION
                    AND RESPONSE TO DEFENDANT CELESTRON ACQUISITION,
 9                                   LLC’S SUBPOENA
10      "       (BY U.S. MAIL): I am personally and readily familiar with the business practice of Clark Hill
                LLP for collection and processing of correspondence for mailing with the United States Parcel
11              Service, and I caused such envelope(s) with postage thereon fully prepaid to be placed in the
                United States Postal Service at San Francisco, California.
12

13   On the following part(ies) in this action:
14
     Christopher Frost                                       Attorneys for Defendant
15   EISNER, LLP                                             CELESTRON ACQUISITION, LLC
     9601 Wilshire Blvd., 7th Floor
16   Beverly Hills, CA 90210
     Tel: (310) 855-3200
17   Fax: (310) 855.3201
18
            I declare under penalty of perjury under the laws of the United States of America that the
19   foregoing is true and correct.
20            Executed on December 18, 2020, at San Francisco, California.
21
                                                     __________________________________________
22                                                    TERESA L. STEEN
23

24

25

26

27

28

                                                PROOF OF SERVICE
